Citation Nr: 1430403	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-16 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney at Law




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  Since that time, jurisdiction over the appeal was transferred to the RO in St. Petersburg, Florida.

As to the TDIU claim, the Board finds that it has been raised by the record because the Veteran claims he is unable to work because of his service-connected low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2014, the Veteran's representative waived agency of original jurisdiction review of evidence added to the claims file since the April 2012 statement of the case.  See 38 C.F.R. § 20.1304(c) (2013).  

The reopened claim of service connection for a bilateral hip disorder and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's low back disability was not manifested by incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks during any 12 month period forward flexion of the thoracolumbar spine limited to 30 degrees or less even taking into account his complaints of pain; favorable ankylosis of the entire thoracolumbar spine; and/or radiculopathy in either lower extremity with at least mild incomplete paralysis of the sciatic nerve at any time during the pendency of the appeal.

2.  A January 1975 rating decision denied service connection for bilateral hip disability.  That decision was not appealed and no new and material evidence was submitted within the appeals period.

3.  A February 2008 rating decision denied reopening of the claim for service connection for bilateral hip disability.  That decision was not appealed and no new and material evidence was submitted within the appeals period.

4.  Evidence submitted since the February 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 and 8520 (2013).

2.  The January 1975 rating decision is final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).

3.  The February 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  Evidence received since the February 2008 rating decision is new and material; the criteria to reopen the claim for service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in September 2009, prior to the December 2009 rating decision, along with a letter dated in December 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before the claim was adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the April 2012 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all identified, available, and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Bay Pines and Fort Myers VA Medical Centers.  

In this regard, in October 2011 the Social Security Administration (SSA) notified the RO that his records were not available because they had been destroyed.  In January 2012, the RO notified the Veteran of this fact.  Therefore, the Board finds that VA adjudication of the current appeal may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

The Veteran was afforded VA examinations in September 2009 and February 2012.  Moreover, the Board finds these examinations adequate for rating purposes because the examiners, after a review of the Veteran's medical records, taking a detailed medical history from the claimant, and after a comprehensive examination, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative assert that the claimant's low back disability meets the criteria for an increased rating, including the criteria for a separate rating for his adverse neurological symptomatology.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this regard, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In the December 2009 rating decision, the RO confirmed and continued a 20 percent rating for the Veteran's low back disability under 38 U.S.C.A. § 4.71a, Diagnostic Code 5243.  

The Formula for Rating Intervertebral Disc Syndrome provides an increased, 20 percent, rating only if the Veteran's adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

The General Rating Formula for Disease and Injuries of the Spine provides a higher, 40 percent rating, only if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, the Board finds that the most probative evidence of record does not show that it requires physician prescribed bed rest for at least 4 weeks in any 12 month period at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, at the September 2009 VA examination the Veteran denied having any incapacitating episodes.  Consequently, the Board finds that the Veteran does not meet the criteria for an increased, 40 percent, rating for his low back disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart, supra.

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine due to ankylosis, the Board notes that the Veteran's claims file does not contain a diagnosis of ankylosis of the lumbosacral spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In fact, the September 2009 VA examiner specifically opined that he did not have ankylosis of the lumbosacral spine and this opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the Board finds that the Veteran does not meet the criteria for an increased, 40 percent, rating for his low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart, supra.

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine due to lost flexion, at the September 2009 VA examination the pain free flexion of the lumbosacral spine after repetition was 90 degrees.  Similarly, at the February 2012 VA examination the pain free flexion of the lumbosacral spine after repetition was 80 degrees.  While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints and treatment for low back pain with lost motion, nothing in these records show the appellant's lost flexion worse than what was reported by the above VA examiners.  See Colvin, supra.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 40 percent rating for his low back disability because, at its worst, flexion of the thoracolumbar spine was 80 degrees (not 30 degrees or less).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  Consequently, the Board finds that the Veteran does not meet the criteria for an increased, 40 percent, rating for his low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart, supra.

Radiculopathy

Given the scope of the Veteran's service connected lumbar spine disability, the complaints made by the appellant and his representative regarding radiating pain, the Court's holding in Esteban, supra, and Note 1 to 38 C.F.R. § 4.71a that allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected low back disability, the Board will next consider if he meets the criteria for a separate compensable rating for radiculopathy in either leg at any time during the pendency of the appeal. 

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve in either the major or minor upper extremity.

Similarly, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

At the September 2009 VA examination, the Veteran complained of pain radiating into his hips and sacrum.  Moreover, on examination, the Veteran walked with a slow and unsteady gait.  However, examination of the feet did not reveal any signs of abnormal weight bearing or unusual shoe wear and he did not require an assistive device to walk.  Additionally, examination of the lumbosacral spine did not reveal evidence of radiating pain with movement.  Moreover, there was no weakness or atrophy and muscle tone and musculature were normal.  Straight leg raising was negative, bilaterally.  In addition, neurological examination revealed no sensory deficits from L1-L5 as well as no sensory defects of S1 and no motor weakness.  Knee and ankle jerks were 1+.  The lower extremities showed no signs of pathologic reflexes.  The Veteran had normal cutaneous reflexes.  It was opined that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.    

Similarly, at the February 2012 VA examination muscle strength in the lower extremities was normal at 5/5.  There was no muscle atrophy.  Deep tendon reflexes in the knees and ankles were normal at 2+.  Sensory examination of the lower extremities was normal.  Straight leg raising was negative, bilaterally.  It was opined that the Veteran did not have radicular pain or any signs or symptoms due to radiculopathy.  It was also opined that the Veteran did not have any other neurological abnormalities or intervertebral disc syndrome.  He also did not require an assistive device to walk.

While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints regarding low back pain with radiating pain, nothing in these records show the appellant's adverse neurological symptomatology worse than what was reported by the above VA examiners.  See Colvin, supra.

Given the above record, which is negative for any objective evidence of adverse neurological symptomatology except for the 1+ ankle and knee jerks noted by the first VA examiner, the Board finds that the adverse symptomatology attributable to the service connected low back disability does not equate to at least moderately incomplete paralysis of the sciatic nerve in either lower extremity.  38 C.F.R. § 4.124a.  Therefore, the Board finds that a separate compensable rating for adverse neurological symptomatology caused by the claimant's service connected low back disability is not warranted.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart, supra.

Other Back Concerns

Lastly, the Board notes that each of the ways by which the thoracolumbar spine is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243, contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both a strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14.

Extraschedular Ratings

As to the Veteran's claim that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that the low back disability resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the February 2012 VA examiner specifically opined that the Veteran's low back disability is not an impediment to his employment.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected low back disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) was not warranted.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart, supra.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain and lost motion and the claimant and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the disability provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In rating decisions dated in January 1975 and February 1-2008, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hip disability because these evidence did not link the disability to service or to a service-connected disability.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within one year of this notice.  As such, the January 1975 and February 2008 rating decisions are final.

In July 2009, the Veteran filed a petition to reopen his claim for service connection for a bilateral hip disability.  Evidence received since the February 2008 rating decision includes the November 2010 Notice of Disagreement (NOD).  In the NOD the Veteran and his representative assert that the most recent examination, which found the Veteran's hip disability was related to an accident to be inadequate because there has never been an accident.  In addition, the Veteran asserts that his altered gait due to his service-connected low back and bilateral heel disability have caused or aggravated his bilateral hip disability.

This evidence is new because it was not of record at the time of the February 2008 rating decision.  Additionally, the Veteran's lay statements and testimony are new in that they relate to the onset of the Veteran's bilateral hip symptomology.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim in the February 2008 rating decision.  Shade, 24 Vet. App. at 117.  Thus, the Veteran's claim for entitlement to service connection for a bilateral hip disability is reopened.


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability is denied at all times during the pendency of the appeal.

New and material evidence having been submitted the claim to reopen a claim for service connection for a bilateral hip disability is reopened, and to this extent, the appeal is granted.


REMAND

An examination and opinion is requested to determine the relationship between the Veteran's service connected disability and the bilateral hip disability.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim for a TDIU, the Board finds that adjudication of this claim is inextricably intertwined with the bilateral hip claim.  Therefore, the Board finds that adjudication of the TDIU claim must be placed on hold until the AOJ completes the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain the Veteran's treatment records since April 2012 from the Bay Pines and Fort Myers VA Medical Centers and all associated outpatient clinics and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral hip disability.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hip disability was caused or aggravated by a service-connected disability, alone or in combination, to include the service connected low back and bilateral heel disabilities on the basis of an altered gait.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rational must be provided for any opinion offered.

3.  The RO/AMC should thereafter readjudicate the claims, including entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


